DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant’s first argument (page 8, 2nd para.) states that Reddy does not disclose a magnetic field generator "disposed around the second permanent magnet such that the magnetic field generator extends axially along a first and second side of the second magnet and adjacent the first magnet”. 
Examiner points out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the claim requires a magnetic field generator comprising a magnetization coil disposed around the second permanent magnet such that the magnetic field generator extends axially along a first and second side of the second magnet adjacent the first magnet. The primary reference Yuuki already discloses (see fig. 30) a magnetic field generator comprising a magnetization coil (56, [0275]) which extends axially (through the rotor “51”, towards inside the page in fig. 30) and it is adjacent the second and first permanent magnets (53, 54).

    PNG
    media_image1.png
    397
    369
    media_image1.png
    Greyscale


The only claimed limitation missing from Yuuki is the magnetic field generator (magnetization coil) extending axially particularly along a first and second side of the second magnet.

However, the secondary reference Reddy was brought to be combine with Yuuki since it teaches (see fig. 3, [0037]) a magnetization coil (316) extending axially along a first (left) and second (right) side of a permanent magnet (314).

    PNG
    media_image2.png
    269
    409
    media_image2.png
    Greyscale




Applicant’s second argument states (page 8, lines 16-18) that Reddy’s conductive coils are not disclosed to bear any relationship with both first and second permanent magnets, let alone being configured to extend axially and wrap around one while adjacent to another. Examiner points out that, as mentioned above, the primary reference Yuuki already discloses the first and second magnets with magnetization coils located adjacent to these magnets. Therefore it is understood that if Reddy’s teachings are applied into Yuuki’s rotor, the magnetization coil would wrap one of the magnets and would be adjacent the other one since both magnets are very close to each other.

Applicant’s third argument states (page 8, lines 18-20) that the recited configuration is neither inherent nor obvious in view of Reddy, as the positioning of coils has a significant impact on magnetic field interactions, and therefore electric motor performance. Examiner respectfully disagrees and points out that the configuration is obvious for the reasons stated above and also since Reddy clearly discloses the cited benefits (increase of the magnetic flux density of the machine and facilitate the application of additional torque on the rotor, [0052]).
Claim Objections
The following claims are objected to because of informalities:
In claim 1, line 7, “the second magnet” should read “the second permanent magnet”.
In claim 1, line 8, “the first magnet” should read “the first permanent magnet”.
In claim 1, line 7, “magnetic field generator” should read “magnetization coil”.
Claims 17-21 are labeled as “Cancelled”, however the cancelled claims should be 17-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki et al. (US 2009/0261774, hereinafter “Yuuki”) in view of Heidelberg et al. (US 5,200,660, hereinafter “Heidelberg”) and Reddy et al. (US 2018/0323664, hereinafter “Reddy”).

Regarding claim 1, Yuuki discloses a variable flux electric motor ([0267]), comprising: 
a first permanent magnet (54, see fig. 30) producing a first magnetic flux (implicit, see also [0272]);
a second permanent magnet (53, see fig. 30) producing a second magnetic flux (implicit, see also [0272]); and 
a magnetic field generator (56, [0275]) configured to alter magnetization of the second permanent magnet (variable magnet “53”, [0272], [0277]) between at least first and second states (magnetized and demagnetized, [0272], [0276], [0280], [0285]) and wherein the magnetic field generator (56) comprises a magnetization coil ([0275]) which extends axially (through the rotor “51”, towards inside the page in fig. 30) and it is disposed adjacent the second (53) and first (54) permanent 
wherein the second magnetic flux (from magnet “53”) superposes (see Examiner’s Note below) the first magnetic flux (from magnet “54”) in at least the first state (magnetized) to reinforce or retard (could be either depending on the current applied to adjust the flux, [0277]) the first magnetic flux greater than in the second state (demagnetized).

    PNG
    media_image1.png
    397
    369
    media_image1.png
    Greyscale

Examiner’s Note: Although the arrangement of the permanent magnets and the magnetic field generator along with the control and manipulation of the magnetic fluxes disclosed by Yuuki seems to imply that the fluxes will behave in the same way as recited (the second magnetic flux superposing the first magnetic flux) or at the very least be be capable to do so, this is not explicitly disclosed.

However, Heidelberg teaches (see fig. 5, col. 7, lines 8-24, claim 14) the use of a magnetic field generator (see coils “48”) in combination with permanent magnets (30), in order to superimpose one flux onto another flux and alter the magnetization in two different states (increased flux and reduced 

    PNG
    media_image3.png
    193
    256
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Yuuki’s variable flux electric motor, the second magnetic flux to superpose the first magnetic flux, in order to adjust the amount of effective magnetic flux of the machine, as taught by Heidelberg (col. 1, lines 49-51, col. 3, lines 63-68, col. 7, lines 8-24).

Yuuki in view of Heidelberg does not specifically disclose that the magnetization coil is disposed around the second permanent magnet such that it extends axially along a first and second side of the second permanent magnet.

However, Reddy teaches (see fig. 3, [0037]) a magnetization coil (316) disposed around a permanent magnet (314) and extending axially along a first (left) and second (right) side of the permanent magnet (314).

    PNG
    media_image2.png
    269
    409
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the variable flux electric motor of Yuuki in view of Heidelberg, the recited arrangement, in order to increase the magnetic flux density of the machine and facilitate the application of additional torque on the rotor, as taught by Reddy ([0052]).

Regarding claim 6, Yuuki in view of Heidelberg and Reddy discloses the variable flux electric motor according to claim 1. Yuuki further discloses, or at the very least suggests, that the intrinsic coercivity of the second permanent magnet (53) is between 0.1 and 5.0 kOe (See explanation below).  

Yuuki discloses that the material of the second permanent magnet (53) is an AlNiCo having low coercive force ([0269]), between 60 and 120 kA/m ([0102]). If we match the minimum and maximum values of coercivity disclosed by Yuuki (60 and 120 kA/m ([0102]), with the closest minimum and maximum values shown below (see “62” and “119”, taken from: https://en.wikipedia.org/wiki/Alnico), and their relation with the intrinsic coercivity, it is clear that the range disclosed by Yuuki is between 0.1 and 5.0 kOe (See table below: 800 and 1500 oersteads equals 0.8 and 1.5 kOe respectively).

    PNG
    media_image4.png
    626
    730
    media_image4.png
    Greyscale

Regarding claim 7, Yuuki in view of Heidelberg and Reddy discloses the variable flux electric motor according to claim 1. Yuuki further discloses, or at the very least suggests, that the intrinsic coercivity of the second permanent magnet (53) is between 0.5 and 2.5 kOe (See explanation above).  

Regarding claim 8, Yuuki in view of Heidelberg and Reddy discloses the variable flux electric motor according to claim 1. Yuuki further discloses that the first permanent magnet (54), second permanent magnet (53) and magnetic field generator (56) are disposed within a rotor (51) of the variable flux electric motor ([0267], see fig. 30).

Regarding claim 9, Yuuki in view of Heidelberg and Reddy discloses the variable flux electric motor according to claim 1. Yuuki further discloses that it further comprises two first permanent magnets (54) with lateral surfaces thereof facing at least partially toward each other (see fig. 30), the lateral surfaces having matching magnetic polarities (N, see fig. 30).

    PNG
    media_image1.png
    397
    369
    media_image1.png
    Greyscale


Regarding claim 14, Yuuki in view of Heidelberg and Reddy discloses the variable flux electric motor according to claim 1. Yuuki further discloses that the intrinsic coercivity of the first permanent magnet (54, [0269]) is greater than 6 kOe (see explanation below).
Yuuki discloses that the material of the first permanent magnet (54) is neodymium NdFeB having about 1,000 kA/m of coercive force ([0101]). Since the intrinsic coercive force has to be higher (or at least equal) than the coercive force, and 1,000 kA/m equals 12.6 kOe, it is clear that the intrinsic coercive force of the first permanent magnet is greater than 6kOe.

Regarding claim 15, Yuuki in view of Heidelberg and Reddy discloses the variable flux electric motor according to claim 1. Yuuki further discloses that the intrinsic coercivity of the first permanent magnet (54) is greater than 10 kOe (see explanation above).

Regarding claim 16, Yuuki in view of Heidelberg and Reddy discloses the variable flux electric motor according to claim 1. Yuki further discloses, or at the very least suggests (see [0015], [0118], [0189], [0201], [0283], [0332]), that the magnetic field generator (magnetization coil “56”) alters the magnetization of the second permanent magnet (53) between two speed ranges of the variable flux .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yuuki (US 2009/0261774) in view of Heidelberg (US 5,200,660) and Reddy (US 2018/0323664), as applied to claim 1 rejection, and further in view of Shrestha et al. (US 2016/0211787, hereinafter “Shrestha”).

Regarding claim 4, Yuuki in view of Heidelberg and Reddy discloses the variable flux electric motor according to claim 1. Yuuki further discloses that the current generated from magnetic flux between a rotor and stator (inside motor “4”, see fig. 29) of the variable flux electric motor (4, see fig. 29), is being supplied (by way of elements “128” and “121”, see fig. 29, [0267]) to the magnetization coil ([0267]), but does not disclose a harvesting coil.

However, Shrestha teaches a permanent magnet motor (see fig. 1) comprising harvesting coils (110, [0013]).

    PNG
    media_image5.png
    751
    724
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the variable flux electric motor of Yuuki in view of Heidelberg and Reddy, a harvesting coil, in order to assist in motor starting, provide protection of the field winding and reduction of transient or sub-transient reactances, as taught by Shrestha ([0013]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuuki (US 2009/0261774) in view of Heidelberg (US 5,200,660), Reddy (US 2018/0323664) and Shrestha (US 2016/0211787), as applied to claim 4 rejection, and further in view of Miller et al. (US 5,760,507, hereinafter “Miller”).
Regarding claim 5, Yuuki in view of Heidelberg, Reddy and Shrestha discloses the variable flux electric motor according to claim 4, but does not disclose a converter and/or controller between the harvesting coil and the magnetization coil. 

However, Miller teaches (see fig. 4, col. 3, lines 1-27) a controller (“70” and/or “75”) between a harvesting coil (64-65) and a magnetization coil (52, 72).

    PNG
    media_image6.png
    282
    383
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the variable flux electric motor of Yuuki in view of Heidelberg, Reddy and Shrestha, a converter and/or controller between the harvesting coil and the magnetization coil, in order to control the current, vary the magnetic flux and generate power in the harvesting coils, as taught by Miller (col. 3, lines 1-27).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki (US 2009/0261774) in view of Heidelberg (US 5,200,660) and Reddy (US 2018/0323664), as applied to claim 9 rejection, and further in view of Kolehmainen (US 2010/0019597).

Regarding claim 10, Yuuki in view of Heidelberg and Reddy discloses the variable flux electric motor according to claim 9, but does not disclose that the second permanent magnet comprises a lateral surface thereof facing at least partially in the direction of the lateral surfaces of the first permanent magnets.

However, Kolehmainen teaches (see fig. 1, [0019-0022]) a second permanent magnet (22) 

    PNG
    media_image7.png
    554
    502
    media_image7.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the variable flux electric motor of Yuuki in view of Heidelberg and Reddy, the claimed arrangement, in order to control the centrifugal forces and minimize any stray flux from one pole to another, as taught by Kolehmainen ([0005]).

Regarding claim 12, Yuuki in view of Heidelberg, Reddy and Kolehmainen discloses the variable flux electric motor according to claim 10. Yuuki further discloses that the first (54) and second (53) permanent magnets are disposed within a rotor (51) of the variable flux electric motor ([0267]), the lateral surfaces of the first permanent magnets (54) at least partially 10ABBI-2936face a stator (not shown in fig. 30 but located around rotor “51”) of the variable flux electric motor ([0098]), and the second permanent magnet (53) being disposed at least partially between (see fig. 30) the first permanent magnets (54) and radially inward (see fig. 30) from the first permanent magnets (54).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yuuki (US 2009/0261774) in view of Heidelberg (US 5,200,660), Reddy (US 2018/0323664) and Kolehmainen (US 2010/0019597), as applied to claim 10 rejection, and further in view of Sakai et al. (US 2011/0175478, hereinafter “Sakai”).

Regarding claim 11, Yuuki in view of Heidelberg, Reddy and Kolehmainen discloses the variable flux electric motor according to claim 10, but does not disclose that the lateral surfaces of the first permanent magnets have opposing magnetic polarities to the lateral surface of the second permanent magnet in at least one of the states.

However Sakai teaches ([0079-0087]) lateral surfaces of first permanent magnets (3) having opposing magnetic polarities (see arrows “P”, in annotated fig. 4) to the lateral surface of the second permanent magnet (4) in at least one of the states (state shown in fig. 4 [0034], see the other state in fig. 5 [0035]).

    PNG
    media_image8.png
    273
    630
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the variable flux electric motor of Yuuki in view of Heidelberg, Reddy and Kolehmainen, the claimed arrangement, in order to alleviate magnetic saturation .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yuuki (US 2009/0261774) in view of Heidelberg (US 5,200,660) and Reddy (US 2018/0323664), as applied to claim 1 rejection, and further in view of Hashiba et al. (US 2011/0304235, hereinafter “Hashiba”).

Regarding claim 13, Yuuki in view of Heidelberg and Reddy discloses the variable flux electric motor according to claim 1, but does not disclose that the magnetic field generator reverses the polarity of the second magnetic flux between the first and second states, the second magnetic flux reinforcing the first magnetic flux in the first state and retarding the first magnetic flux in the second state.

However, Hashiba teaches (see figs. 1-2) magnetic field generators (8) which reverse the polarity (see center arrow of magnet “3” in figs. 1-2) of a second magnetic flux (from magnet “3”) between the first (see fig. 2) and second (see fig. 1) states, the second magnetic flux (from magnets “4”) reinforcing the first magnetic flux (from magnet “3”) in the first state (magnetization state, [0078-0084]) and retarding the first magnetic flux (from magnet “3”) in the second state (demagnetization state, [0078-0084]).

    PNG
    media_image9.png
    576
    854
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    544
    827
    media_image10.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the variable flux electric motor of Yuuki in view of Heidelberg and Reddy, the claimed arrangement, in order to increase the amount of interlinkage magnetic flux generated by the overall magnets, as taught by Hashiba ([0084]).

Allowable Subject Matter

Claim 21 is allowable (since it contains the limitations of previously objected claim 17 along with the limitations of previous claims 1 and 16). Claims 22-24 are also allowable due to their dependency on claim 21.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER MORAZA/Examiner, Art Unit 2834     

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834